Earl Warren: Number 36, United States, Appellant, versus First National Bank and Trust Company of Lexington et al. Mr. Odear.
Robert M. Odear: Mr. Chief Justice, members of this honorable Court, distinguished counsel of government. At the close of the session yesterday there had been two questions asked to me, which I would like to briefly augment my answer to at this time. Mr. Justice Brennan enquired as to whether or not the Justice Department had gotten in touch with the bank in any way prior to the actual merger of the banks and you will recall that I said that January the 10th, we had a received a letter from the Justice Department. Now in background of that, very briefly, the application for merger was filed on the first day of December of 1960 and in that the banks asked for permission to merge on January 17th of the following year. All of the necessary approval of the stockholders and the Board of the Directors was had early in the history of that matter and on the 10th day of January the bank received a letter from the Department of Justice in which they informed us first that their report to the Comptroller had been adverse on the question of the competitive affects of the merger itself. And then --
Earl Warren: (Inaudible) advise you that it was adverse.
Robert M. Odear: They advised us that their report to the Comptroller was adverse, yes Your honor.
Earl Warren: Yes, I didn't still understand you --
Robert M. Odear: No, that's the reason I am going back to clear it up Your Honor. What they further advised us was though to this effect and I'd like to quote from the letter, the Department also advised that in view of the serious anticompetitive effects of which this consolidation may have on the Lexington area and in response to a number of complaints made to the Department in connection with the matter, it has initiated an investigation to determine whether such consolidation would create any violation of the Federal Antitrust laws. In other words, that had -- they had not determined that Question - which is the one before us and the letter continued, “as soon as this investigation is completed we will inform you as to what, if any, action the Department intends to take with respect to the consolidation. Now, the only thing we --
Potter Stewart: What was the date of that letter?
Robert M. Odear: That was January of the 10th.
Potter Stewart: January 10th.
Robert M. Odear: Weeks went by and we heard nothing and finally on the 24th of February we were advised by a telephone call from the Comptroller's office that the merger had been approved and from that we assume that whatever difficulties there were had been ironed out in our case and we then asked the Comptroller for permission to merge on the first day of March. On the 25th of February the same -- the following day after we had received that communication and I might note that on the 24th the Philadelphia bank was also notified of their right to consolidate in the opinion of the Comptroller, the following day the government filed its suit in Philadelphia, on the 25th. But the time progressed and on until the 1st of March and we in answer your question Mr. Justice Brennan, we received no information by telephone, letter, otherwise, none at all, and so we proceeded to merge. The first information we had that the Justice Department was going to take any action upon us was after the suit was filed when the United States Marshall served the summons on the President of the Bank –
Speaker: (Inaudible)
Robert M. Odear: -- and that was on March 1st. Now then Mr. Justice White, enquired about -- yes sir.
Earl Warren: You say that a suit was filed on what day, 1st?
Robert M. Odear: The -- in our case on the first day of March, following the merger --
Earl Warren: What did you told us just before that, something --
Robert M. Odear: I said in the Philadelphia case the approval was granted by the Comptroller, in the Lexington case and in the Philadelphia case on the same day, and on the 25th the day following that the government filed a suit in Philadelphia, but they filed no suit against us until after the merger.
Byron R. White: (Inaudible)
Robert M. Odear: If the suit had been filed, yes, that's exactly what I wanted to answer to your Question. It would have been quite different because then we would not have as yet merged and we -- it would have been a different proposition that we would then faced with. Well if --
Byron R. White: (Inaudible)
Robert M. Odear: That would have probably depended on the whether the Court state a temporary injection or not, but the Court would have an opportunity to have sustained such an injection if the suit had been filed before we merged. In the sense it was filed after we merged, the two banks had gone out of existence, they could -- they didn't have charters to operate as individual banks anymore the only way they could operate was as merged banks. And so the Court ordered and we agreed, so they are only saying that we could do under those circumstances, which was to try to the best of our ability to keep the separate records and I won't make that clarification of what I stated yesterday. Now, I'd like to address myself to what I consider to be the real and possibly almost the only question for this Court in this case and that is the question as to and it's a question which was decided a question of fact, which was decided on the evidence by the Trial Court, namely that the evidence presented at the trail of this action, did not sustain the position of a violation of Section 1 or Section 2 of Sherman Act. Now, unless the decision of the Trial Court on that issue of fact was clearly erroneous then it should be affirmed and in order to be able to answer that Question, I see no escape from discussing the evidence. The distinguished counsel for the government said that he was pitching or placing their case on the testimony of three live witnesses who appeared at the trial of the case, the only witnesses introduced by the government and the statistics which were in the form of the exhibits, that is the total of the government's case. Now, the testimony of these three live witnesses, who were Presidents of other local banks in Lexington, did not go so far as to say on the basis of expert opinion that this merger would and had created an unreasonable restraint on trade and commerce. All that they said and as this was found by the Trail Court and the records sustains it, all that they said in effect was, that they were apprehensive or they feared that it might put their banks in a position where it would be more difficult for them to compete which is a long way from saying as a matter of fact that in their opinion it did constitute an unreasonable restrain for trade as we see it. But they gave no facts on which to support, even their fears and their apprehensions and I had the opportunity to cross examine those gentlemen. Yes, you may Your Honor.
William J. Brennan, Jr.: (Inaudible)
Robert M. Odear: About a year, it was tried in the 1962.
William J. Brennan, Jr.: What was the date?
Robert M. Odear: February the 1960, almost a year later. The banks had an opportunity to observe or practically speaking a full year's operation with the merged bank operating as a merged bank and to see the experience which to place there from.
William J. Brennan, Jr.: Was there much in the way of discovery going on in that year?
Robert M. Odear: Yes.
William J. Brennan, Jr.: On both sides?
Robert M. Odear: On both sides. We bloomed this discovery and which was --
William J. Brennan, Jr.: I gather you weren't ready to trail and, the trail anyway and that was completed.
Robert M. Odear: That's correct. We suffered no delay from any cause except the necessity of both sides to prepare themselves. One of the three witnesses that the government speaks about was President of one of the local banks Mr. Clarke and in testifying on cross examination, he was asked these questions and this is very brief, but it goes the heart of thing and here is what he said. Mr. Clarke in your opinion are the borrowing needs of the citizens of Lexington adequately taken care of at this time by commercial banks, this is after, a year after the merger? Answer - I think they are. Question - Are they adequately taken -- were they adequately taken care of prior to the merger in March of 1961? Answer - I think they were. Question - And they still are? Answer - yes sir. Question - In your opinion has any worthy borrower with a properly bankable loan, been refused to have his loan made in this community because of this merger? Answer - Not to my knowledge. Mr. Clarke further testified as follows. Question - Prior to the merger there was competition between the banks in Lexington for practically all the facets of commercial banking, was there not? Answer - I'm sure there was. Question - And since the merger there has continued to be competition for all those same facets of commercial banking, has there not? Answer - With one less competing? Question - But competition has -- competition still continues to exist in all facets of banking? Oh sure. Question - Has your particular bank experienced any particular difficulty in the obtaining of new business or deposits or other facets of commercial banking since the merger which it did not experience prior to the merger? Answer - I haven't been able to see much change. Now, testifying in these Philadelphia case that same witness Mr. Clark from Lexington, when he was asked by government counsel as to the effect of concentration of banking facilities upon small and intermediate borrowers in Lexington area, Mr. Clarke said, "I think the banks in our community take pretty good care of the borrowers. I don't think any deserving customers have not been able to meet their needs.” Further, as to the effect of the elimination of one bank, by reason the merger in Lexington, Mr. Clarke --
Byron R. White: What page are you reading from?
Robert M. Odear: This is from the original record only in the Philadelphia case.
Byron R. White: In what?
Robert M. Odear: In the Philadelphia case where the witness was talking about Lexington. It is not in the record in this case. Shall I refrain from -- completely?
Earl Warren: The Judge entitled to take that into consideration?
Robert M. Odear: It's a record in this Court Your Honor.
Earl Warren: I beg your pardon?
Robert M. Odear: It is of the record in this Court.
Earl Warren: No but we are judging the record in the Court below is --
Robert M. Odear: Perhaps not sure Honor and I won't pursue that. Now in the Lexington case and this is in the record and I'm reading from record -- page 274, this was from the testimony of another one bankers Mr. Stills. Question - In your opinion carrying that a step further Mr. Stills, if there is a person in Lexington who has need for a good bankable loan would he have any difficulty in finding a place to take out that loan? Answer - No I don't think so. Question - Before this proposed merger there were six alternate choices where he could go, were there not? Answer - That is correct. Question - And now there are five? You know of any occasion where a borrower with a bankable loan has been unable to place it one of the five present alternate choices? Answer - I don't know of any, no. Now, two Judges commented on that testimony. The Trial Judge, in his opinion, stated as follows and this is the record page 1249. In addition to statistical facts shown by the numerous exhibits filed the plaintiffs introduced as witnesses to sustain its contention only in the presence of three local banks who expressed considerable fear that the consolidation would result in serious loss to other banks and would be disastrous to some of them. The testimony given by these witnesses seems based merely upon surmise and he is lacking in factual support. Now that comment by the Trial Judge in this case is very similar to the language used by this Court in the opinion in the Philadelphia case in which a similar type of testimony was being discussed by this Court and in which Mr. Justice Brennan in writing the opinion of the Court stated, there was to be sure testimony by bank officers to the effect that competition among banks in Philadelphia was vigorous and would continue to be vigorous after the merger. We think however, that the District Court's reliance on such evidence was misplaced. This lay evidence also complex and economically no problem as to the substantiality of the effect of this merger upon competition was entitled to little weight in view of the witnesses failure to give concrete reasons for their conclusions, and --
Speaker: (Inaudible)
Robert M. Odear: That is correct. They are proceeding solely on the Sherman Act. The complaint alleges --
Speaker: (Inaudible)
Robert M. Odear: That's correct and the proof was directed to that issue. Now, in addition to the testimony of those three live witnesses which was based not merely their fear and apprehension, a conclusion upon which they gave no facts whatsoever to support and which this Court has said was therefore entitled to little weight, we have the statistics offered by the government. Most of the voluminous exhibits filed by the government were addressed to problems which no longer exist, such as what was the relative market and should competition with other lending agencies be involved and things of that kind. So really the only statistical evidence which bore on this particular problem was the statistical evidence which show that following the merger in excess of 50% of the banking assets of the community would be in the hands of the merged bank and also the exhibit with reference to the concentration in the trust field. Now, the government's statistics and figures directed themselves to what existed on one particular day only, there was no expert testimony offered as to the affect of that concentration on competition in Lexington, Kentucky, there -- no expert was introduced, no attempt made in evidence to explain them or to deduce anything from that.
Speaker: (Inaudible)
Robert M. Odear: That one day was as the close of business in 1961, 1960, end of 1960 which was immediately prior to the merger two months before the merger took place. There are no figures available as of the first of March and so they took the figures for two months in advance of that which was the, were the year end figures and it's based on 1960, end of the year. Now, as apposed to that the defendants offered exhibits which show not only the exist -- the condition which existed on a day two months prior to this merger, but showed number one what had happened in the way of competition between these banks in Lexington for the year's operation, 10 months of which was after the merger had taken place, to see what effect on competition the merger had had in Lexington. The proof on that show that that the time of the merger or two months in advance thereof that the merged bank held 52.7% of the total resources. And after a year had elapsed in competition between the merged bank and the other existing banks that figure had gone down to 51%. Now that in itself might not be too significant except if you consider it in the light of what had happened before in the same community, Lexington community, under the same circumstances where the lead bank had in that case more than 52% they had 53% plus of the banking assets and that was the condition in 1942 in Lexington, the First National Bank at that time held 53.7% of all deposits in Lexington. 11 years later in competing with the bank holding that amount of concentration, the smaller banks had been able to compete so well that they had grown much more rapidly than the lead bank and the lead bank's concentration or possession of assets had then dropped to 38.7% and so you can sometimes foretell a situation by what has happened in the past and you can examine the situation in the light of what has happened in the past under practically identical circumstances. We didn't stop there. We introduced evidence which showed what had happened under similar circumstances in other cities of comparable size to Lexington, not Philadelphia or New York, but we went to the east of us to Huntington, West Virginia, that's the first city of comparable size of Lexington that you come through going in that direction. There the lead bank had held 75% of the banking assets and in 15 years that shrank under competition with the other banks to 59%, looking to the south at Chattanooga, Tennessee, there the lead bank had held 61%. And in competition over a short period of time with the other banks that dropped to 52%. To our west, Louisville, Kentucky, that's a larger than Lexington, but it's the first large city you come to and is the closest want to us, there the lead bank and held at 63% and in competition with that bank the other banks in a short period of time were able to cut that down to 53%.
Byron R. White: Those deposits, loans, assets?
Robert M. Odear: That's total resources of those figures were based on.
Byron R. White: Are those -- are the figures for the other items in the record comparable figure for loans for example?
Robert M. Odear: The loans, there are figure showing the loans, but I don't think they're in those other cities they're just in Lexington.
Byron R. White: And deposit –
Speaker: In Chattanooga?
Robert M. Odear: We do have them in Chattanooga but not in Huntington, West Virginia or Louisville. Now, that's what's happened in our neighboring cities that are comparable in size and situation to us and those figures are in the record and we think those figures demonstrate that these smaller banks are just as able to compete against a bank of that size, but we also looked at the situation nationally in comparable cities and we found that and this is a defendant's exhibit 89, there are 122 cities in the United States in 1946 with populations of between 50 to 100,000 population, Lexington was 62,000. And in those 122 cities, 66 of those cities or more than half of them the lead bank hell more than 50%. In 122, out of those 122 cities 35 of them, the lead bank held more than 60%, and in 47 of the others the lead bank was between 35% and 50%. Now, for Lexington to have a lead bank with 50% where more than half of the other cities of the United States of comparable size have lead banks of having more than 50% seems to us to show that it is not unreasonable because it's not on unusual it's the norm that is the average situation which exists. Government has suggested that the question of reasonable be determine on the basis of Tort law and there it's what is usual and customary and what do you expect to find and that is the situation in -- throughout the United States and cities of comparable size to Lexington, Kentucky and so we say that those figures are very indicative themselves. Now what happened in those cities throughout the United States? Well, in the 35 cities throughout the United States of comparable size where the lead bank held more than 60% of the assets over a period of a few years, four of those 35 cities they -- lead bank gained slightly, in two of those cities there was only one bank so it couldn't go up or down it had hold the business to start with so you have to eliminate that. In 29 of the cities as compared to four, the percentage went substantially down and so with -- those figures are indicative and are a basis for the Trial Court's finding in this matter.
Byron R. White: (Inaudible)
Robert M. Odear: That's exactly right. Now, in Lexington if you compare just the dollar volume over a period of years when the First National Bank was the lead bank and had the percentage we're talking about its total assets went up $15 million. And over a similar period of time, a bank which started from scratch and had no percentage they were able to obtain $12 million. So, while the First National got 3 million more than they did was an insignificant amount in view of the ability of that bank to grow and compete.
Byron R. White: (Inaudible) your figures -- are there, are your figures not only broken down to the total of the other banks but also individually.
Robert M. Odear: Yes.
Byron R. White: In there -- for the past?
Robert M. Odear: Yes Your Honor in the exhibits they're so (Inaudible). So that is a brief comparison of the statistical figures offered by the government and offered by the defense and we submit that produced a situation in the evidence which were warranted in the Trial Court in arriving at this conclusion. And of which it seems to us it would be improper to say that his conclusion was clearly erroneous. I would like to compare also very briefly the live witnesses offered by the defendant at the trial of the case with the three live witnesses of which counsel for the government spoke. We went to some of these other cities where banks had been competing against lead banks which had more than 50% of assets, banking assets of that community. We brought them there from Huntington, West Virginia and Chattanooga, various other cities and without exception and these were not men who ran the lead bank, these were bankers who were in the smaller banks and who had had the experience themselves of competing against a bank which have more than 50% of the banking assets and without exception they said that it offered them no difficulty in competition, that they were just as able to compete as they would otherwise be.
Byron R. White: (Inaudible)
Robert M. Odear: We do not, now in my figures about the 122 cities I left out purposely states where branch banking was allowed because I did not think that was a comparable situation.
Byron R. White: They got affiliates.
Robert M. Odear: County-wide branch banking, we do have, we don't have state-wide branch bank.
Byron R. White: So you could, as a matter of fact does this, did this bank have branches within the county?
Robert M. Odear: Yes Your Honor.
Byron R. White: How many?
Robert M. Odear: The record show that we had the -- out of the, merge bank has five.
Byron R. White: And before the merger?
Robert M. Odear: Before the merger First National had three and the Security Trust had two, no had one, pardon me, one.
Earl Warren: In those other cities, did the lead bank have as much as 93% of all of the Trust business in the community?
Robert M. Odear: Yes Your Honor please, in Birmingham, Alabama, that situation existed and the proof in the record is that that did not create a situation where there was any undue advantage to commercial banking by reason of that fact. I want to talk a little further in length about the Trust business in just a moment Your Honor, but that is effective, that is in the record about Birmingham and we took that proof and bought it to the Court.
Earl Warren: Was that brought about by a merger?
Robert M. Odear: I think it was brought about by a historical development, if Your Honor please. Now, in addition to that, yes Your Honor.
Byron R. White: How many new bank have there been in there last 10 years in Lexington?
Robert M. Odear: In the last new bank in Lexington was the Central Bank, started originally as Central Exchange and that was in 1945.
Byron R. White: 1945, is that either state or national bank?
Robert M. Odear: No, it's a state bank.
Byron R. White: That's a state bank, that's the last new bank either state or national.
Robert M. Odear: That's correct, Your Honor. The Security Trust Company only went into commercial banking around 1947 but prior to that time they had been almost exclusively in the Trust business. So that during that time there had been two that have entered into the field of commercial banking in Lexington. And in those cases, they were able to grow and compete healthily against a bank which had 50% or so of the banking assets. Now, we went to these cities as I say and brought in these witnesses who testified from their experience which makes it different from a witness giving an opinion upon which he has no facts to base. They had the fact of their actual experience in the same situation on which to base their opinion and they gave that. Now in spite of the fact that there were 66 comparable cities in the United States which in 1946, the lead bank had more than 50%, the government didn't produce one single witness from any of those to testify that there was any adverse affect, banks felt thereby reason of that concentration. The record is absolutely in a vacuum on that proposition except for our testimony which is of course that, the anti competitive effects merely from concentration in a city of a city of the size of Lexington those not accomplish any unreasonable restrain of trade. We also brought two experts, a professor from the university and a man who had been in the office of the Comptroller and who had acted as acting Comptroller for a while, both of them well qualified in the field of economics and they said that in an area or a setting like Lexington, a city of this size and comparable surroundings, that this situation would not, in their opinion --
Byron R. White: (Inaudible) brought under section 7 and had been decided after the Philadelphia bank decision in this Court that you would say this same evidence would justify the decision for the bank.
Robert M. Odear: If Your Honor please, in the bank case the language of the opinion says that in the absence of clear evidence to the contrary that when you are dealing with a Clayton act case, that 30% in a setting like Philadelphia is, per se or prima facie too much so as to what the outcome would be if we have been trying this case under the Clayton Act would be to the question of whether or not that evidence clearly showed to the contrary, but we had no such burden in this case because this was a Sherman Act case. You are not dealing with what --
Hugo L. Black: (Inaudible) relationship between the two. Congress has decided that it's unreasonable restrain of trade to merge under the condition set out in section 7. It decided by itself that's an unreasonable restrain of trade. The evidence here clearly showed that it was a kind of merger the Congress had said in a statement was an unreasonable restrain of trade, but it is your argument that the Court, the Court could find different than Congress have said about those?
Robert M. Odear: I don't think it's a question, if Your Honor pleases, of the Court finding different from what the Congress said, but the job the Court has to do is different in the Clayton Act than what the Court has to do in the Sherman Act. And if there is testimony in a Clayton Act case that this situation might reasonably be expected to lead to a diminution in competition that, then its duty of the Court to keep that from happening. That's right.
Hugo L. Black: (Inaudible) then under that situation there would be an unreasonable restrain of trade.
Robert M. Odear: I think it's not a matter of what the Court should do if it finds certain things to be effect, as it is a difference of the type of evidence that is necessary in order to establish that when you are trying a Clayton Act case and when you are trying a Sherman Act case Your Honor please, because it's a different test, that's to be applied. If this merger unreasonably restrains trade then certainly it's a Sherman Act violation and that's the, that's the intent back of both the acts of course.
Hugo L. Black: The Sherman Acts makes the policy of this country that you will have no unreasonable restrain of trade. The Clayton Act comes along and says that mergers of this kind against the law which seems to me and they say that it's an unreasonable restrain of trade and against the policy of the other country. It's a little difficult for me to see why is the evidence, if it were conceded as evidence or precisely enough to justify action under section 7, we shouldn't recognize the fact that Congress has declared that we are not using the words unreasonable restrain of trade, but it's done in pursuant to that policy.
Robert M. Odear: Your Honor, I certainly intended to, do not intend to concede that under the same set of facts that this would be a violation of the Clayton Act. If Your Honor understood me to say that --
Hugo L. Black: No, I didn't understood your -- I understood the argument was leading up to that point.
Robert M. Odear: No, the point I was trying to lead to was this. I think that under either act this would not be a violation, because here you have clear evidence to the contrary but that would be the question the Court would have to decide. While in the Philadelphia case you did have this percentage of concentration and no evidence this Court found which was -- upon which the Court could arrive at a different conclusion and therefore the Court had nothing to do but to say there was a violation, but here in the, in this case, we do have what I consider to be clear evidence to the contrary. That's the differences I see here.
Byron R. White: (Inaudible) at the close of the government's case, at the close of the government's case, in a section 7 case, if this had been brought under section 7, I take it that there would have been a prima facie case made out, if the case had been tried after Philadelphia.
Robert M. Odear: If you get over the proposition of the setting in which it lies assuming that the difference in the setting has no -- has no difference in it, then it would be a --
Byron R. White: Well assuming that there were two counts in the complaint, one is Sherman Act and two, Section 7 and at the close of government's case Section 7 violation is then made out prima facie, how about the Sherman Act on account of that time.
Robert M. Odear: My feeling is that that would not have necessarily made out a case under the Sherman Act, because the type of evidence which is necessary, the Court, this Court has said many times that it takes a great deal more evidence to substantiate a finding of violation of the Sherman Act than it does with the Clayton act. And therefore although the prima facie test which you apply in the Clayton act might well show that a violation existed if you get over the proposition of the difference in the setting at the end of the government's testimony. But I don't think that will necessarily follow, nor follow at all that that would have proved the violation of the Sherman Act and certainly after the conclusion of the evidence of the defendants we think the evidence is, is preponderant on our side and would well warrant the finding of the Trial Court that there was no violation of the Sherman Act. And of course you have decided in, I think in the Times-Picayune case that if the government proceeds under the Sherman Act they must meet the rigid tests of evidence of the Sherman Act, and they have chosen the weapon and they can't by some means bring themselves under the Clayton Act unless they bring the suit under the Clayton act.
Tom C. Clark: (Inaudible)
Robert M. Odear: Consider the Clayton Act? Yes I think it should be consider in relation to the Sherman Act but I think it should, I think it should be considered in the proper perspective of what that relation is, and that's been very well defined by this Court in previous decisions.
Tom C. Clark: (Inaudible)
Robert M. Odear: I think that, I think that's what this Court held in the Times-Picayune case that its --
Tom C. Clark: (Inaudible)
Robert M. Odear: Apply the Sherman but --
Tom C. Clark: (Inaudible)
Robert M. Odear: Your honor I think that's exactly correct, I believe that. I said I wanted to, I see my time is almost up, I certainly want to talk something about the, this Trust situation, and I'll do just briefly as I can. Trust situation in Lexington enrolls in a rather unusual manner in that the Security Trust Company for a long time was the only corporation which offered corporate trust services and their clients were other banks, the other banks helped to form it. And they held 100% of the corporate fiduciary business. Proof shows that about 20 years ago with the First National Bank decided to go into the trust business and they were able to compete successfully and obtain a substantial portion of the trust business against a bank which had a 100% to start with. Now, the real competition in the trust business is the competition against individual appointments because by far the great percentage of appointments in Fayette County for trustees are various types are individuals. Over a 21 year period -- we made a study, over a period of 21 years, individuals received 91% of the trust apartments, so there is the place where trust business must come from and where you must compete in order to get it. Trust business is also a little different from the business where the -- the business continues and you get the same customer over and over again as you do in a shoe store for example because once you are appointed as a trustee for all practical purposes there is no competition between banks to take that appointment or that particular trust away from one bank that has it and gave it to another one, and so it's in a -- really in an entirely different field. The testimony in this case un-contradicted that kind of concentration since you are only competing for a new business and not against each other for the business you already have, that holding that percentage is no detriment to competition, it doesn't keep another bank from competing that has been born out by the fact that this record that in – since just shortly before this merger took place, the other banks who had formally not even been interested in getting trust business went into the field and have been able to get it. We brought an expert who said that that was perfect, natural, and normal because it's, if I may use a home illustration, it's kind of like going fishing and you arrive at the pond a little late and there is that fellow that's already caught a pile of fish, you don't catch the fish but ones – and the fact he already has in there are the ones he has got, doesn't keep you from being in just as good position to catch fish from there on out as he is and I think it's comparable to the situation in the trust business, not in other businesses where you continue and you compete for the business the other man already has, you don't do that in the trust business. Now there has been some intimation in the record and by counsel for the government that the First National arrived at its size by previous mergers. And I would like to call this to the Court's attention and this is substantiated in the record, the 12 mergers or takeovers or whatever you want to call them which the First National Bank had previously had, many of them by the way were where banks were about to go under and -- well the last one in 1929, the Fayette National Bank was in difficulty and the government asked the First National to take it – that bank over so that the depositors wouldn't lose their deposits. But after all those 12 had been accomplished 30 years ago and there has been none since, the First National Bank was only $11 million bank. It only had assets of $11 million. So it did not get its growth from those mergers. The Security Trust Company had had no previous merger before this one. I have -- my time up.
Daniel M. Friedman: Mr. Chief Justice, may it please the Court. My opponent has criticized the witnesses that the government presented the presidents of the three banks on the ground they just testified as to general apprehension and concern and there was also a suggestion that the witnesses hadn't testified given facts to backup their concern. I would first like to invite the Court's attention to Page 201 of the record in which Mr. Clarke, the president of the second largest bank to whom my opponent –
Speaker: (Inaudible)
Daniel M. Friedman: Mr. Clarke.
Speaker: (Inaudible)
Daniel M. Friedman: He is the president of the Citizens Union Bank, the second largest bank in town and he is speaking of the difficulties in the middle of the page, he is speaking of the --
Speaker: (Inaudible)
Daniel M. Friedman: 201 Mr. Chief Justice, he is speaking of the difficulties of attracting deposits from large corporations as against what First National and Security were able to do prior to the merger and he was asked, “What affect on competition this would have?” And he answered in the middle of the page, “Well as I said a minute ago, I think the treasurers of National Corporations are unduly influenced by size. It was difficult enough with the largest bank in town having 40% of deposits.” In other words he said that even before the merger they were having trouble competing. I think it will be that much more difficult with the largest bank having between 52% and 53% of the deposits. I think it is a sort of progressive influence and then previous to that on Page 199, he had echoed this thought, made it a little earlier when he was asked what effects will the increased size of the consolidated bank have on the ability of your bank to compete and his answer is the long paragraph at the bottom of the page and that halfway through that quotation he said, “My experience in soliciting accounts of national concerns is that size has a tremendous influence. It is hard to understand it, but it does on the decisions of treasures of national corporations as to the bank of their choice in a community where they have a branch or an operation of some kind.” And he went on and he said, “There are also -- there are certain local people who wanted to do business with the biggest institution.” Then also I might like to invite the court's attention to Page 249 of the record, where Mr. Clarke in reference to the suggestion that at the –
Speaker: (Inaudible)
Daniel M. Friedman: 249, reference to the suggestion that the witnesses were unable to point to any harm they had suffered in the year from the time of the merger to the time of the trial. He said, about the sixth or seventh line, Mr. Clarke stated, “I have stated all through my testimony that my apprehension is over the long run not the immediate effect.” And we think that in this record there is clear and definite proof, testimony by these other bankers giving facts as to the reason why they would be under a competitive disadvantage. Now to us it in no way refutes that testimony because bankers in other cities, not Lexington, bankers in other cities testified that in their view they did not have any difficulties, they are competing with a larger bank, because we don't know what the situation is and it seems that if witnesses testify to a certain situation in city A, it's quite immaterial we think that witnesses in another city testify that there they do not have the adverse affect.
Byron R. White: What about in Lexington?
Daniel M. Friedman: In Lexington they testified that they would have the adverse effects.
Byron R. White: Well how about in the past when one of the banks had a large amount and then lost as years went on?
Daniel M. Friedman: Well I think there are several answers to that Mr. Justice. First the situation seems somewhat different today than it was at that time. First of all at the present time -- at that time there was no indication that the largest bank First Security had anywhere near this percentage of the trust business. In fact First National had only gone into the Trust Business in 1940.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: What --
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, we strongly deny Mr. Justice that they would be unable to divest and let me, let me start by saying that the same argument of course could be made in case under Section 7 and the government has been unfortunately singly unsuccessful in its attempts to obtain preliminary injunctions in bank merger cases.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well we have just recently a few months ago unable to obtain an injunction attempt to stay in the Crocker-Anglo case and the Manufactures Hanover case, the banks were merged one hour before we filed our application for a preliminary injunction. So that the problem is a recurring problem and if in fact, if in fact the confirmation of the merger, the day before, hours before, conceivably minutes before the government files its suit means that this the end of any relief, it just seems to me an impossible situation, but I like to come to this very case. First of all as my opponent has conceded, these people received letters on the 10th of January approximately a month-and-a-half before the merger that the government had told the Comptroller of the Currency that the merger would have an adverse effect on competition and that we were further looking into it and we also had told that we had recommended it be disapproved.
Speaker: (Inaudible)
Daniel M. Friedman: That was on January 10th Mr. Justice.
Potter Stewart: By the same token you had all had time to file a law suit too before the merger was consummated?
Daniel M. Friedman: Well --
Potter Stewart: It's not as though by the very statutory scheme, it's not as though these things happen without notice to you, the Justice Department has given notice under the statute.
Speaker: (Inaudible)
Daniel M. Friedman: We found out that the Comptroller had occurred – I'll have to go outside the record on this Mr. Justice, we found out the Comptroller had approved it the day before we filed our suit.
William O. Douglas: They give you any formal notice?
Daniel M. Friedman: They sent us formal notice in the form a letter, a very short letter which we received the day before and as soon as we found out about it -- I found out about it we sent man to Lexington to file the suit. Now I think it's very significant in this connection, what happened on the motion for the preliminary injunction? We filed the motion the day after we filed the suit and in supporting papers we set forth at considerable detail at pages 23 to 33 of the record affidavits by various local bankers as to the difficulties, the difficulties that would exist if after consummation there had to be divestiture, we recognize it will be difficult, but we don't think it's anywhere near impossible, it will be difficult and our opponents here opposed that motion and the -- we think this record makes it quite clear that both the District Court and the appellees recognized that if the government ultimately should prevail in this suit that they would have to separate these banks. I would like to invite the Court's attention to two passages in the record. The first is at page 43, about four-fifths of the way down, the last statement of the Court, and the Court says there, these people have had ample notice that your suit has been filed. They have had ample notice of what the results maybe if they continue to carry out a so called merger. They would have to stand the damage that would be occasioned by having to make a segregation of all assets that are commingled, that was the Court speaking. Then at page 77 Mr. Park, counsel for the appellees at the very bottom of the page stated, I may say at this time that we recognize the possibility that at the end of litigation, we may have to restore these banks to their former status and we recognize that for our own protection we must do everything that we can to keep the assets segregated and identifiable so they can be restored, that we expect to do, that is what the appellees' counsel tells the District Court. The District Court entered an order which had two sections to it. I just like to call this to the Court's attention. The District Court's order, the so called order directing them to keep separate books and records is set forth at pages 71 to 73 and the order is basically in two parts. On page 72 paragraph two states until further orders of the Court the defendants shall insofar as maybe reasonably possible under the National Banking Laws and in accordance with sound banking practices keep and maintain it's assets et cetera, et cetera in such manner that in the event of consolidation is ultimately to be dissolved, the consolidated banks will be able to divide. Then the order goes on in paragraph three with seven specific provisions, directing them what they ought to do and then in paragraph four it says the orders shall continue in full force in effect until further orders of the Court and the Court reserved the right to make any modification or supplemental orders that maybe necessary from time to time in the premises. The first government knew that these defendants had not complied with this order, was roughly three weeks ago when we read it in their brief. We had assumed all the time that they were complying with this order. In fact, we told this Court both in our jurisdictional statement and in our brief that even though the order had expired apparently upon the completion of the trial that they were continuing to observe it. We are now told for first time that they not complied with this order and I would think that at a minimum in face of this order if they found it as they say impossible to comply with that they at least should have gone before the Court or given us notice. Perhaps if we were told that this segregation of the assets cannot be continued it might have been possible to have had a speedier trial, I don't know, but it just seems to us in all these circumstances that the claim that because it's now going to be difficult to unscramble the assets that is reason why this Court should nevertheless presumably refrain from decided the case in the government's favor, we find this the most unappealing argument Your Honor.
Tom C. Clark: (Inaudible) lost their corporate existence because they organized the new company and the others were merged with it, I wonder if the Security, was that a state corporation?
Daniel M. Friedman: That was a -- Security was state bank and --
Tom C. Clark: They had a building I suppose and an office.
Daniel M. Friedman: Yes.
Tom C. Clark: It wasn't dissolved was it at that time?
Daniel M. Friedman: Well, I don't know enough frankly about what the technicalities were under state law, but what happened it was there was an agreement of consolidation entered into under the banking laws and in effect I suppose they issued new stock in this consolidate company. I assume the stock was not issued between the Board of Directors meeting early in the morning and between the opening of the bank that day.
Tom C. Clark: They occupied the same building I suppose, they went in to the national -- First National building.
Daniel M. Friedman: Yes as I understand it, the main office, the former main office of the Security Trust Company is now the Security Trust office of the First National Bank.
Tom C. Clark: That was the same building. Same corporate structure owns both building.
Daniel M. Friedman: I assume so, I just don't know, I don't know that the record shows that.
Tom C. Clark: They seemed to say -- I thing rather indicated that they couldn't roll back even on March the 1st when they first learned of the suit (Inaudible)
Daniel M. Friedman: Well, I don't know whether they could they couldn't have rolled back the corporate structure, but I would have thought they could have deferred taking any further steps toward implementing the merger I would think at a minimum, that's all really we asked them to do, they had merged and we say all right you have merged but at least freeze the thing in the situation so that there is divesture. Now in contrast to this situation I think it's striking contrast to what happened in the Philadelphia case. In the Philadelphia case we did file our suit before the merger had taken place and the parties voluntarily withheld any action. We did not get a stay there. They agreed to withhold pending the determination of the case. Here they just went ahead and insisted on consummating the merger as fully as --
Tom C. Clark: Well I understood Mr. Odear to say that they had a phone call on April -- on March wasn't it?
Daniel M. Friedman: February.
Tom C. Clark: February 25th, you didn't get your notice until the --
Daniel M. Friedman: 28th.
Tom C. Clark: 28th?
Daniel M. Friedman: Yes. I don't know -- of course the record doesn't – we don't anything about the phone call. Let me point out also to Mr. Justice I believe the 25th was a Friday, the 28th was -- no the 25th was a Saturday, the 28th was a Monday -- no I am correct, the first the day of the merger was on a Wednesday and they got their notice on 28th. They got their notice from the Comptroller or by telephone at the end of the previous week, they got a telegram the day before they consummated the merger and of course one other thing is that --
Tom C. Clark: You didn't get a telephone.
Daniel M. Friedman: No we did not. Comptroller did not tell us that he had approved this merger, and of course the fact that they were authorized to merge by the Comptroller, they were authorized to merge, it doesn't mean they had to merge. They could have held off the merger at that time had they seen fit.
Earl Warren: (Inaudible) no correspondence between you and the Comptroller after you wrote your letter in January stating that you thought that this was a violation of Trust Act, Antitrust Act.
Daniel M. Friedman: No there was none, because under the law, the law requires us to advice the Comptroller of our views on it.
Earl Warren: Yeah, but the Comptroller never thereafter discussed the matter with you.
Daniel M. Friedman: No he did not, and I might also mention Mr. Chief Justice that here in the Philadelphia Bank case not only the Attorney General but also the Federal Deposit Insurance Company and the Board of Governors of the Federal Reserve System made adverse recommendations to the Comptroller on this merger. I would also like just very briefly Mr. Chief Justice, you raised the question as to the situation in Birmingham as to the concentration of the trust business, the record is not entirely clear on that, but the record I think – makes -- indicates that the largest bank in Birmingham had nowhere near 95% of the trust business. I would like to invite your attention to page 681 of the record. This is a deposition of Mr. Hurley, if I may just finish this?
Earl Warren: Mr. who --
Daniel M. Friedman: Pardon, Mr. Hurley H-U-R-L-E-Y, who was the trust officer of the Alabama Bank --
Hugo L. Black: Six hundred and what?
Daniel M. Friedman: 681. Now here they gave some figures when he was asked to the relative size in the middle of the page and he indicated that the largest bank in Birmingham had a total of 200 million to 225 million trust assets and the second largest bank had between 80 and 100 million. So on its face that it would seem to suggest that at most largest bank in Birmingham had 65% which is quite different from the 95%, which we had in this case in which the witnesses testified did give a substantial advantage to the merging bank.
Byron R. White: (Inaudible) the evidence in the record showing the possible consequences of this merger or the actual consequences other than the affect on the competitors, the other banks in the city?
Daniel M. Friedman: Well, no.
Byron R. White: Is that the sole -- going to be the sole major whether there is a restraint of competition or not, the affect on the other banks in sense of growth or deposits or loans.
Daniel M. Friedman: Difficulty is in competing; well there are two affects, one affect is the possibility that was suggested that the other banks might have to merge and secondly although it's not shown by the record, it seems that it is self evident proposition that what you have done is eliminated once source of credit for people there instead of there being six sources to which they may turn, there are now five.
Byron R. White: Let's assume for some reason this -- the trial of this case had been delayed for five years, and it was shown that the merged bank remained -- retained exactly the same percentage in the community as it did, that is as it had the day after the merger and all the others five years hence also retained their same percentage, all of them had grown and gotten their share of the business, would that be of any real relevance or not?
Daniel M. Friedman: Well, I would think so under our theory of case because --
Byron R. White: You have nothing.
Daniel M. Friedman: And so our theory of the case would be that the mere grabbing of this additional percentage, the mere accretion is enough, of course Your Honor just to reiterate that's not this case. I'm sure Your Honor understands because here we do have some evidence. Now if five years from now the presidents of the other banks had testified that in fact it hadn't hurt them, that might be quite a different case in terms of the (Inaudible), we'd still I think the arguing the case, but I don't think I have to take on that problem because here there is we think clear evidence in the case and I might just like to suggest one other thing if I may Mr. Justice White on this business of the alternative sources of credit, that specific argument that there would be alternative sources of credit available to most of the borrowers and therefore no injury, was specifically discussed and rejected by this Court in the Philadelphia Bank case at page 367 of its opinion where it said equally little weight we think of the assurance offered by appellees witnesses that customer dissatisfied with the services of the resulting bank may readily turn to the 40 other banks in the Philadelphia area, we think it's similarly irrelevant that customers who maybe dissatisfied with the merged bank may turn to one of the four other remaining banks.
Potter Stewart: Why is it irrelevant?
Daniel M. Friedman: Well, because I think --
Potter Stewart: I heard what you said, what you quoted from that opinion, but that opinion didn't say why it was did it and why is it?
Daniel M. Friedman: Well I think it's because of the very nature, the very nature of what the antitrust laws are designed to protect as competition, and when you eliminate a significant source to which a customer can turn, that is an elimination of competition, that does injure competition.
Potter Stewart: As if it does, but if you can show that it doesn't then it doesn't?
Daniel M. Friedman: Well under this analysis Mr. Justice, the testimony for example of Mr. Jennings, Mr. Jennings the principal witness who had also testified in Philadelphia Bank case, he suggest that as long as there were three sources available, as long as any customer had a choice among three banks that was adequate competition. Well this means you could just keep combining and combining until you got the point where you had three banks –
Speaker: (Inaudible)
Daniel M. Friedman: No we're not at that point.
Speaker: Now on the Clayton Act terms this is a Sherman Act case.
Daniel M. Friedman: Well this is a Sherman act case but I suggest Mr. Justice that the possibility, the possibility of -- shown in this record that the banks may have to consider merging in order to get equal to able to develop power is the factor to be considered, it may not to be entitled to its great weight as in a Clayton Act case, but I think it is the fact that it cannot be overlooked.
Speaker: (Inaudible) this litigation does the -- this courts decision in the Philadelphia Bank case and --
Daniel M. Friedman: This Court's decision was rounded on, in the Philadelphia Bank on the day that probable jurisdiction was noted in this case.
Speaker: That was after the trial.
Daniel M. Friedman: Oh yeah it was -- see July 17th it was almost a year-and-a-half after the trial and roughly almost a year after the decision.
Speaker: (Inaudible)
Daniel M. Friedman: Yes Mr. Justice that's at Pages 892 and 893 of the record. There are two parallel letters, one to each bank.
Speaker: Thank you.
Byron R. White: You do suggest that the possible adverse consequences on customers is a legitimate consideration?
Daniel M. Friedman: Yes, yes we do.
Byron R. White: And is there any evidence like that in this case – in this record?
Daniel M. Friedman: Well there is, there is this, the only evidence I can point to is the evidence that there is apparently in this area, no source of credit outside of the community on contrast to the Philadelphia situation. There was testimony by our banker witnesses that in a city like Lexington realistically the only source of credit the local businessman has is the local banks because those are the only areas where he is known, where people can evaluate his credit standing, his reliabilities. So there was – candidly there was no testimony by customers saying that we would like to have a six bank, but it seems to us self evident that if you have a relatively small number of banks anyhow and you eliminate an important one this does significantly narrow the alternatives available to the customer.
Byron R. White: Do you know whether there is a standard set of trust fees in Lexington.
Daniel M. Friedman: Standard set of what -- as I understand it the two banks --
Byron R. White: What if I want to set up a living trust and I-- before this merger I went to one bank or the other. Is there any difference in what the -- what it cost me to have my trust (Inaudible)
Daniel M. Friedman: I just don't know that Mr. Justice. I would suppose that I would just assume normally that the probate court would set the same standards for all of you.
Byron R. White: I'm not asking about a probate court, I'm talking about a living trust.
Daniel M. Friedman: Oh just to the banks charge issue.
Byron R. White: Yeah.
Daniel M. Friedman: I just don't know that Mr. Justice whether -- we do know, we do know for example that there are variations in the interest rates they charge. They all have roughly comparable service charges of number of items and so on. I would -- they should presumably, unless there's been some understanding, each bank should set its own charges.
Byron R. White: If I was a corporation, if I had corporation before the merger that I have two places to go, if I wanted someone to act a transfer agent, you know what – whether there was any competition between the banks for those in the business?
Daniel M. Friedman: The record doesn't show that I would – I would assume there was because of the fact they were both in this business, they were both prior to the merger rendering corporate to fiduciary services. Although in candor I have to say that was relevant, a small part of their business.